EXECUTION COPY






INTERCREDITOR AGREEMENT
Dated as of May 1, 2020
among
JPMORGAN CHASE BANK, N.A.,
as First Lien Collateral Agent
and
U.S. BANK NATIONAL ASSOCIATION,
as Second Lien Notes Agent
and acknowledged and agreed to by
CIMPRESS PLC,
as the Company
and the other Grantors referred to herein




US-DOCS\115395388.14

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1.    Definitions    2
1.1
Defined Terms    2

1.2
Terms Generally    11

SECTION 2.    Lien Priorities    12
2.1
Relative Priorities    12

2.2
Prohibition on Contesting Liens; No Marshaling    12

2.3
No New Liens    13

2.4
Similar Liens and Agreements    13

2.5
Perfection of Liens    14

2.6
Nature of First Lien Obligations    14

SECTION 3.    Enforcement    14
3.1
Exercise of Remedies    14

3.2
Actions Upon Breach; Specific Performance    17

SECTION 4.    Payments    18
4.1
Application of Proceeds    18

4.2
Payments Over    19

SECTION 5.    Other Agreements    19
5.1
Releases    19

5.2
Insurance    20

5.3
Amendments to First Lien Loan Documents and Second Lien Notes Documents    21

5.4
Confirmation of Subordination in Second Lien Collateral Documents    22

5.5
Gratuitous Bailee/Agent for Perfection    23

5.6
When Discharge of First Lien Obligations Deemed to Not Have Occurred    25

5.7
Discharge of First Lien Obligations    26

SECTION 6.    Insolvency or Liquidation Proceedings    26
6.1
Finance and Sale Issues    26

6.2
Relief from the Automatic Stay    27

6.3
Adequate Protection    27

6.4
No Waiver    29

6.5
Avoidance Issues    29

6.6
Reorganization Securities    29

6.7
Post-Petition Interest    29

6.8
Waiver    30

6.9
Separate Grants of Security and Separate Classification    30

6.10
Effectiveness in Insolvency or Liquidation Proceedings    30

6.11
Plan Approval    31



i

--------------------------------------------------------------------------------





SECTION 7.    Reliance; Waivers; Etc    31
7.1
Reliance    31

7.2
No Warranties or Liability    31

7.3
No Waiver of Lien Priorities    32

7.4
Obligations Unconditional    33

SECTION 8.    Miscellaneous    34
8.1
Integration/Conflicts    34

8.2
Effectiveness; Continuing Nature of this Agreement; Severability    34

8.3
Amendments; Waivers    35

8.4
Information Concerning Financial Condition of the Company and its
Subsidiaries    35

8.5
Subrogation    36

8.6
Application of Payments    36

8.7
Submission to Jurisdiction; Certain Waivers    36

8.8
WAIVER OF JURY TRIAL.    37

8.9
Notices    38

8.10
Further Assurances    38

8.11
APPLICABLE LAW    38

8.12
Binding on Successors and Assigns    38

8.13
Section Headings    38

8.14
Counterparts    39

8.15
Authorization    39

8.16
No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights    39

8.17
No Indirect Actions    39

8.18
Additional Grantors    40

8.19
Second Lien Notes Agent    40



EXHIBITS
Exhibit A – Joinder Agreement (Additional Grantors)


ii

--------------------------------------------------------------------------------






INTERCREDITOR AGREEMENT
This INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
dated as of May 1, 2020, and entered into by and among JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as administrative agent for the holders of the First Lien Obligations
(as defined below) (in such capacity and together with its successors and
assigns from time to time, the “First Lien Collateral Agent”) and U.S. BANK
NATIONAL ASSOCIATION, as trustee and collateral agent for the holders of the
Second Lien Obligations (as defined below) (in such capacity and together with
its successors and assigns from time to time, the “Second Lien Notes Agent”) and
acknowledged and agreed to by CIMPRESS PLC, a public company with limited
liability incorporated in Ireland with its registered address at Building D,
Xerox Technology Park, Dundalk, Co. Louth and having registered number 607465
(as successor by merger to Cimpress N.V., a naamloze vennootschap organized
under the laws of the Netherlands) (the “Company”) and the other Grantors (as
defined below). Capitalized terms used in this Agreement have the meanings
assigned to them in Section 1 below.
RECITALS
The Company, the Subsidiary Borrowers (as defined therein), the lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent thereunder, are
currently party to the Credit Agreement, dated as of October 21, 2011, as
amended and restated as of February 8, 2013, as further amended and restated as
of July 13, 2017, and as further amended by Amendment No. 1, dated as of June
14, 2018, Amendment No. 2, dated as of January 7, 2019, Amendment No. 3, dated
as of February 13, 2020, and Amendment No. 4, dated as of the date hereof (as so
amended, restated, amended and restated, supplemented or otherwise modified from
time to time or, subject to Section 5.3 hereof, Refinanced, the “First Lien
Credit Agreement”);
The Company, the Guarantors (as defined therein), the Second Lien Notes Agent
and other entities are parties to the Indenture, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, or, subject to Section 5.3 hereof, Refinanced, the “Second Lien
Notes Indenture”) pursuant to which the Company has issued senior secured second
lien notes (the “Second Lien Notes”);
Pursuant to (i) the First Lien Credit Agreement, the Company has agreed to cause
certain current and future Subsidiaries to agree to guarantee the First Lien
Obligations pursuant to a Guaranty (as defined in the First Lien Credit
Agreement) (the “First Lien Subsidiary Guaranty”) and (ii) the Company has
agreed to cause certain current and future Subsidiaries to agree to guarantee
the Second Lien Obligations pursuant to a Note Guarantee (as defined in the
Second Lien Notes Indenture) (the “Second Lien Subsidiary Guaranty”);
The obligations of the Company and the Subsidiary Borrowers (as defined in the
First Lien Credit Agreement) under the First Lien Credit Agreement, the
obligations of the Company and its Subsidiaries under certain Hedge Agreements
and in respect of Bank Product Obligations and the obligations of the Subsidiary
Borrowers (as defined in the First Lien Credit Agreement) and Subsidiary
Guarantors under the First Lien Subsidiary Guaranty will be secured on a
first-priority basis by liens on substantially all the assets of the Company and
certain assets of the other Grantors, respectively, pursuant to the terms of the
First Lien Collateral Documents;
The obligations of the Company and the Guarantors under the Second Lien Notes
will be secured on a second-priority basis by liens on substantially all the
assets of the Company





--------------------------------------------------------------------------------





and certain assets of the other Grantors, respectively, pursuant to the terms of
the Second Lien Collateral Documents;
The First Lien Loan Documents and the Second Lien Notes Documents provide, among
other things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral; and
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the First Lien Collateral
Agent (on behalf of each First Lien Claimholder) and the Second Lien Notes Agent
(on behalf of each Second Lien Claimholder), intending to be legally bound,
hereby agrees as follows:
AGREEMENT
Section 1.Definitions.
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“Affiliate” means, with respect to a specified Person any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with the Person specified or is a director or officer of the Person specified.
“Agreement” has the meaning set forth in the Preamble to this Agreement.
“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the Company or any Subsidiary, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise, which may arise under, out of, or in connection with any
treasury, investment, depository, clearing house, wire transfer, cash management
or automated clearing house transfers of funds services or any related services,
to any Person permitted to be a secured party in respect of such obligations
under the applicable First Lien Loan Documents or Second Lien Notes Documents.
Bank Product Obligations shall include, without limitation, Banking Services
Obligations (as defined in the First Lien Credit Agreement).
“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, examinership, administration,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.


2

--------------------------------------------------------------------------------





“Claimholders” means the First Lien Claimholders and/or the Second Lien
Claimholders, as the context may require.
“Collateral” means, at any time, all of the assets and property of any Grantor,
whether real, personal or mixed, in which the holders of First Lien Obligations
and the holders of Second Lien Obligations (or their respective Collateral
Agents) hold, purport to hold or are required to hold, a security interest at
such time (or, in the case of the First Lien Obligations, are deemed pursuant to
Section 2 to hold a security interest), including any property subject to Liens
granted pursuant to Section 6 to secure both First Lien Obligations and Second
Lien Obligations. If, at any time, any portion of the First Lien Collateral does
not constitute Second Lien Collateral, then such portion of such First Lien
Collateral shall constitute Collateral only with respect to the Second Lien
Obligations for which it constitutes Second Lien Collateral and shall not
constitute Collateral for any Second Lien Obligations which do not have a
security interest in such Collateral at such time.
“Collateral Agent” means any First Lien Collateral Agent and/or any Second Lien
Notes Agent, as the context may require.
“Collateral Documents” means the First Lien Collateral Documents and the Second
Lien Collateral Documents.
“Company” has the meaning set forth in the Preamble to this Agreement.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“DIP Financing” has the meaning set forth in Section 6.1.
“Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred:
(a)    payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the First Lien
Loan Documents and constituting First Lien Obligations;
(b)    payment in full in cash of all Hedging Obligations constituting First
Lien Obligations or the cash collateralization of all such Hedging Obligations
on terms satisfactory to each applicable counterparty (or the making of other
arrangements satisfactory to the applicable counterparty);
(c)    payment in full in cash of all other First Lien Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time);
(d)    termination or expiration of all commitments, if any, to extend credit
that would constitute First Lien Obligations; and


3

--------------------------------------------------------------------------------





(e)    termination or cash collateralization (in an amount and manner reasonably
satisfactory to the applicable letter of credit issuer, but in no event greater
than 105% of the aggregate undrawn face amount), or the making of other
arrangements satisfactory to the applicable letter of credit issuer of all
letters of credit issued under the First Lien Loan Documents and constituting
First Lien Obligations;
provided, that the Discharge of First Lien Obligations shall be deemed not to
have occurred if any First Lien Loan Document is Refinanced in accordance with
Section 5.3 and such Refinanced Indebtedness is then in effect and has not
itself been Discharged or Refinanced in accordance with Section 5.3.
“Discharge of Second Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred:
(a)    payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Second Lien
Notes Documents and constituting Second Lien Obligations;
(b)    payment in full in cash of all other Second Lien Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time); and
(c)    termination or expiration of all commitments, if any, to extend credit
that would constitute Second Lien Obligations;
provided, that the Discharge of Second Lien Obligations shall be deemed not to
have occurred if any Second Lien Notes Document is Refinanced in accordance with
Section 5.3 and such Refinanced Indebtedness is then in effect and has not
itself been Discharged or Refinanced in accordance with Section 5.3.
“Disposition” has the meaning set forth in Section 5.1(b).
“Electronic Signature” means an electronic symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Enforcement Action” means any action to:
(a)    foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), Collateral, or otherwise exercise or enforce
remedial rights with respect to Collateral under the First Lien Loan Documents
or the Second Lien Notes Documents (including by way of setoff, recoupment,
notification of a public or private sale or other disposition pursuant to the
UCC or other applicable law, notification to account debtors, notification to
depositary banks under deposit account control agreements, or exercise of rights
under landlord consents, if applicable);


4

--------------------------------------------------------------------------------





(b)    solicit bids from third Persons, approve bid procedures for any proposed
disposition of Collateral, to conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral;
(c)    receive a transfer of Collateral in satisfaction of Indebtedness or any
other Obligation secured thereby;
(d)    otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the First Lien Loan Documents or Second Lien Notes
Documents (including the commencement of applicable legal proceedings or other
actions with respect to all or any portion of the Collateral to facilitate the
actions described in the preceding clauses, credit bidding and exercising voting
rights in respect of equity interests comprising Collateral); or
(e)    effectuate or cause the Disposition of Collateral by any Grantor after
the occurrence and during the continuation of an event of default under the
First Lien Loan Documents or the Second Lien Notes Documents with the consent of
the First Lien Collateral Agent (or First Lien Claimholders) or the Second Lien
Notes Agent (or Second Lien Claimholders), as applicable.
“Excess First Lien Obligations” means any Obligations that would constitute
First Lien Obligations if not for the First Lien Cap Amount.
“Excess Second Lien Obligations” means any Obligations that would constitute
Second Lien Obligations if not for the Second Lien Cap Amount.
“First Lien Cap Amount” means:
(a)    (x) unless the Company or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding, the sum of (i) $1,000,000,000, (ii)(A) the
amount of payment-in-kind interest capitalized or deemed capitalized and added
to the principal amount of outstanding Indebtedness pursuant to the terms of the
First Lien Credit Agreement plus (B) the principal amount of Indebtedness that
the Company is permitted to have outstanding pursuant to Section 2.20 of the
First Lien Credit Agreement (as in effect on the date hereof, regardless of
whether the First Lien Credit Agreement is then in effect) and (iii) without
duplication of any amounts in clause (a)(x)(ii), the aggregate face amount of
letters of credit that the Company is permitted to have outstanding pursuant to
the First Lien Credit Agreement plus (y) 15% of the amount described in the
immediately preceding clauses (a)(x)(ii) and (a)(x)(iii); and
(b)    (x) if the Company or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding, the sum of (i) $1,000,000,000, (ii)(A) the
amount of payment-in-kind interest capitalized or deemed capitalized and added
to the principal amount of outstanding Indebtedness pursuant to the terms of the
First Lien Credit Agreement plus (B) the principal amount of Indebtedness that
the Company is permitted to have outstanding pursuant to Section 2.20 of the
First Lien Credit Agreement (as in effect on the date hereof, regardless of
whether the First Lien Credit Agreement is then in effect), (iii) without
duplication of any amounts in clause (b)(x)(ii), the aggregate face amount of
letters of credit that the Company is permitted to have outstanding pursuant to
the First Lien Credit Agreement and (iv) the principal amount of any DIP
Financing provided by


5

--------------------------------------------------------------------------------





any First Lien Claimholder plus (y) 15% of the amount described in the
immediately preceding clauses (b)(x)(ii), (b)(x)(iii) and (b)(x)(iv).
“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including the First Lien Lenders and the agents under
the First Lien Loan Documents.
“First Lien Collateral Agent” has the meaning set forth in the Preamble to this
Agreement.
“First Lien Collateral” means any “Collateral,” or “Pledged Collateral” or
similar term as defined in any First Lien Loan Document or any other assets of
the Company or any other Grantor with respect to which a Lien is granted or
purported to be granted or required to be granted pursuant to a First Lien Loan
Document as security for any First Lien Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any First Lien Claimholder.
“First Lien Collateral Documents” means the Collateral Documents (as defined in
the First Lien Loan Documents) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any First Lien Obligations or
pursuant to which any such Lien is perfected.
“First Lien Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.
“First Lien Debt” means the Indebtedness and guarantees thereof now or hereafter
incurred pursuant to the First Lien Loan Documents. First Lien Debt shall
include any Registered Equivalent Notes and guarantees thereof by the Grantors
issued in exchange thereof.
“First Lien Lenders” means the “Lenders” under and as defined in the First Lien
Loan Documents.
“First Lien Loan Documents” means the First Lien Credit Agreement and the Loan
Documents (as defined in the First Lien Credit Agreement) and each of the other
agreements, documents and instruments entered into for the purpose of
evidencing, governing, securing or perfecting the First Lien Obligations and any
other document or instrument executed or delivered at any time in connection
with any First Lien Obligations, including any intercreditor or joinder
agreement among holders of First Lien Obligations, to the extent such are
effective at the relevant time, as each may be amended, restated, amended and
restated, supplemented, replaced or Refinanced or otherwise modified from time
to time in accordance with the provisions of this Agreement.
“First Lien Obligations” means the “Secured Obligations” or similar term as
defined in the First Lien Credit Agreement; provided, however, that
notwithstanding the foregoing, if the sum of: (1) Indebtedness constituting
principal outstanding under the First Lien Credit Agreement and the other First
Lien Loan Documents; plus (2) the aggregate face amount of any letters of credit
issued and outstanding under the First Lien Credit Agreement (whether or not
drawn, but without duplication of any amounts included in clause (1)), exceeds
the First Lien Cap Amount, then only that portion of such Indebtedness and such
aggregate face amount of letters of credit (on a pro rata basis based on the
aggregate outstanding principal amount of such Indebtedness and face amount of
letters of credit) equal to the First Lien Cap Amount shall be included in First
Lien Obligations and interest and reimbursement obligations with respect to such
Indebtedness and letters of credit shall only constitute First Lien Obligations
to the extent related to Indebtedness and face amounts of letters of credit
included in the First Lien Obligations. For avoidance of doubt, Hedging
Obligations and Bank Product Obligations shall not be subject to the First Lien
Cap Amount. In the


6

--------------------------------------------------------------------------------





event that any interest, fees, expenses or other amounts (including any interest
accruing at the default rate or any Post-Petition Interest) to be paid by a
Grantor pursuant to the First Lien Loan Documents or in respect of the Hedging
Obligations or the Bank Product Obligations, in any or all such cases, are not
allowable or are disallowed by order of any court of competent jurisdiction,
including by order of a court of presiding over an Insolvency or Liquidation
Proceeding, such interest, fees, expenses and other amounts (including default
interest and Post-Petition Interest) shall, as between the First Lien
Claimholders and the Second Lien Claimholders, be deemed to continue to accrue
and be added to the amount to be calculated as the “First Lien Obligations”.
“First Lien Subsidiary Guaranty” has the meaning set forth in the Recitals to
this Agreement.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
“Grantors” means the Company, each Subsidiary Borrower (as defined in the First
Lien Credit Agreement), each other Subsidiary Guarantor (as defined in the First
Lien Credit Agreement) and each other Person that has or may from time to time
hereafter execute and deliver any First Lien Collateral Document and/or Second
Lien Collateral Document as a “grantor”, “obligor”, or “pledgor” (or the
equivalent thereof) to secure any First Lien Obligations and/or Second Lien
Obligations, as the context may require.
“Hedge Agreement” means a Swap Contract entered into by the Company or a
Subsidiary with a counterparty as permitted under the First Lien Loan Documents
or the Second Lien Notes Documents, as the case may be.
“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreement. Hedging Obligations shall include, without limitation,
Swap Obligations (as defined in the First Lien Credit Agreement).
“Indebtedness” means and includes all indebtedness for borrowed money; for the
avoidance of doubt, “Indebtedness” shall not include reimbursement or other
obligations in respect of letters of credit, Hedging Obligations or Bank Product
Obligations.
“Insolvency or Liquidation Proceeding” means:
(a)    any voluntary or involuntary case or proceeding under the Bankruptcy Code
or applicable Bankruptcy Law with respect to any Grantor;
(b)    any other voluntary or involuntary insolvency, reorganization or
Bankruptcy Case or proceeding, or any receivership, liquidation, examinership,
administration,


7

--------------------------------------------------------------------------------





reorganization or other similar case or proceeding pursuant to applicable
Bankruptcy Law with respect to any Grantor or with respect to a material portion
of their respective assets;
(c)    any liquidation, dissolution, reorganization, administration,
examinership or winding up of any Grantor pursuant to applicable Bankruptcy Law
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or
(d)    any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor pursuant to applicable Bankruptcy Law.
“Joinder Agreement” means a supplement to this Agreement in the form of Exhibit
A hereto required to be executed pursuant to Section 8.18.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“New First Lien Agent” has the meaning set forth in Section 5.6(a).
“New First Lien Debt Notice” has the meaning set forth in Section 5.6(a).
“New Second Lien Agent” has the meaning set forth in Section 5.6(b).
“New Second Lien Debt Notice” has the meaning set forth in Section 5.6(b).
“Obligations” means all obligations of every nature of the Company and each
other Grantor from time to time owed to any agent or trustee, the First Lien
Claimholders, the Second Lien Claimholders or any of them or their respective
Affiliates, in each case, under the First Lien Loan Documents, the Second Lien
Notes Documents or Hedge Agreements, whether for principal, interest or payments
for early termination of Swap Contracts, Bank Product Obligations, fees,
expenses, indemnification or otherwise and all guarantees of any of the
foregoing and including any interest and fees that accrue after the commencement
by or against any Person of any proceeding under any Bankruptcy Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Pledged Collateral” has the meaning set forth in Section 5.5.
“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the First Lien Loan Documents or the Second Lien Notes Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under any applicable Bankruptcy Law or in any
such Insolvency or Liquidation Proceeding.


8

--------------------------------------------------------------------------------





“Recovery” has the meaning set forth in Section 6.5.
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness in exchange or replacement for, such Indebtedness in
whole or in part and subject, in the case of First Lien Debt, to the First Lien
Cap Amount or, in the case of Second Lien Debt, to the Second Lien Cap Amount
regardless of whether the principal amount of such Refinancing Indebtedness is
the same, greater than or less than the principal amount of the Refinanced
Indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral provisions) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.
“Second Lien Cap Amount” means an amount equal to (x) the sum of (i)
$300,000,000 and (ii) the amount of payment-in-kind interest capitalized or
deemed capitalized and added to the principal amount of outstanding Indebtedness
pursuant to the terms of the Second Lien Notes Indenture (as in effect on the
date hereof) plus (y) 15% of the amount described in the immediately preceding
clause (x)(ii) (as in effect on the date hereof, regardless of whether the
Second Lien Notes Indenture is then in effect).
“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Second Lien Noteholders and the
trustee and agents under the Second Lien Notes Documents.
“Second Lien Collateral” means any “Collateral,” “Pledged Collateral” or similar
term as defined in any Second Lien Notes Document or any other assets of the
Company or any other Grantor with respect to which a Lien is granted, purported
to be granted or required to be granted pursuant to a Second Lien Notes Document
as security for any Second Lien Obligations and shall include any property or
assets subject to replacement Liens or adequate protection Liens in favor of any
Second Lien Claimholder.
“Second Lien Collateral Documents” means the Collateral Documents (as defined in
the Second Lien Notes Indenture) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Second Lien Obligations or
pursuant to which any such Lien is perfected.
“Second Lien Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Second Lien Notes Documents. Second Lien Debt
shall include any Registered Equivalent Notes and guarantees thereof by the
Grantors issued in exchange thereof.
“Second Lien Noteholders” means the registered holders, from time to time, of
the Second Lien Notes referred to in the definition thereof, as determined in
accordance with the relevant Second Lien Notes Indenture.
“Second Lien Notes Documents” means the Second Lien Notes Indenture and each of
the other agreements, documents and instruments entered into for the purpose of
evidencing, governing, securing or perfecting the Second Lien Obligations, and
any other document or instrument executed or delivered at any time in connection
with any Second Lien Obligations, including any intercreditor


9

--------------------------------------------------------------------------------





or joinder agreement among holders of Second Lien Obligations to the extent such
are effective at the relevant time, as each may be amended, restated, amended
and restated, supplemented, replaced or Refinanced or otherwise modified from
time to time in accordance with the provisions of this Agreement.
“Second Lien Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Second Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.
“Second Lien Notes” has the meaning set forth in the Preamble of this Agreement.
“Second Lien Notes Indenture” has the meaning set forth in the Preamble of this
Agreement.
“Second Lien Obligations” means all “Guaranteed Obligations” as defined in the
Second Lien Notes Indenture provided, however, that notwithstanding the
foregoing, if the Indebtedness constituting principal outstanding under the
Second Lien Notes Indenture and the other Second Lien Notes Documents, exceeds
the Second Lien Cap Amount, then only that portion of such Indebtedness equal to
the Second Lien Cap Amount shall be included in Second Lien Obligations and
interest and reimbursement obligations with respect to such Indebtedness shall
only constitute Second Lien Obligations to the extent related to Indebtedness
included in the Second Lien Obligations. In the event that any interest, fees,
expenses or other amounts (including any interest accruing at the default rate
or any Post-Petition Interest) to be paid by a Grantor pursuant to the Second
Lien Note Documents are not allowable or are disallowed by order of any court of
competent jurisdiction, including by order of a court of presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and other
amounts (including default interest and Post-Petition Interest) shall, as
between the First Lien Claimholders and the Second Lien Claimholders, be deemed
to continue to accrue and be added to the amount to be calculated as the “Second
Lien Obligations”.
“Second Lien Notes Agent” has the meaning set forth in the Preamble of this
Agreement.
“Second Lien Subsidiary Guaranty” has the meaning set forth in the Recitals to
this Agreement.
“Standstill Period” has the meaning set forth in Section 3.1.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.


10

--------------------------------------------------------------------------------





“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options for forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
such obligations or liabilities under any Master Agreement.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests or any
similar or equivalent legislation as in effect in any applicable jurisdiction
(including Canada or any province thereof).
1.2    Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:
(a)    any definition of or reference herein to any agreement, instrument or
other document, shall be construed as referring to such agreement, instrument or
other document, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof;
(b)    any reference herein to any Person shall be construed to include such
Person’s successors and assigns from time to time;
(c)    the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(d)    all references herein to Sections shall be construed to refer to Sections
of this Agreement; and
(e)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


11

--------------------------------------------------------------------------------





SECTION 2.    Lien Priorities.
2.1    Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC or any other applicable law or the Second Lien Notes Documents or any defect
or deficiencies in, or failure to perfect or lapse in perfection of, or
avoidance as a fraudulent conveyance or otherwise of, the Liens securing the
First Lien Obligations, the subordination of such Liens to any other Liens, or
any other circumstance whatsoever, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
the Second Lien Notes Agent, for itself and on behalf of each other Second Lien
Claimholder, hereby agrees that:
(a)    any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the First Lien Collateral Agent or any First
Lien Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Second Lien Obligations;
(b)    any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Notes Agent, any Second Lien
Claimholders or any agent or trustee therefor regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations. All Liens on the Collateral
securing any First Lien Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Obligations
for all purposes, whether or not such Liens securing any First Lien Obligations
are subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person;
(c)    any Lien on the Collateral securing any Excess First Lien Obligations now
or hereafter held by or on behalf of the First Lien Collateral Agent, any First
Lien Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any Lien on the
Collateral securing any Second Lien Obligations; and
(d)    any Lien on the Collateral securing any Excess Second Lien Obligation now
or hereafter held by or on behalf of the Second Lien Notes Agent or any Second
Lien Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any Lien on the
Collateral securing any First Lien Obligations or any Excess First Lien
Obligations.
2.2    Prohibition on Contesting Liens; No Marshaling. Each of the Second Lien
Notes Agent, for itself and on behalf of each other Second Lien Claimholder, and
the First Lien Collateral Agent, for itself and on behalf of each other First
Lien Claimholder, agrees that it will not (and hereby waives any right to)
directly or indirectly contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority,


12

--------------------------------------------------------------------------------





validity, perfection, extent or enforceability of a Lien held, or purported to
be held, by or on behalf of any of the First Lien Claimholders in the First Lien
Collateral or by or on behalf of any of the Second Lien Claimholders in the
Second Lien Collateral, as the case may be, or the amount, nature or extent of
the First Lien Obligations or Second Lien Obligations or the provisions of this
Agreement; provided, that nothing in this Agreement shall be construed to
prevent or impair the rights of the First Lien Collateral Agent or any other
First Lien Claimholder to enforce this Agreement, including the provisions of
this Agreement relating to the priority of the Liens securing the First Lien
Obligations as provided in Sections 2.1 and 3.1. Until the Discharge of First
Lien Obligations, neither the Second Lien Notes Agent nor any other Second Lien
Claimholder will assert any marshaling, appraisal, valuation or other similar
right that may otherwise be available to a junior secured creditor.
2.3    No New Liens. So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the Company shall not,
and shall not permit any other Grantor to:
(a)    grant or permit any additional Liens on any asset or property to secure
any Second Lien Obligation unless it has granted or concurrently grants a Lien
on such asset or property to secure the First Lien Obligations, the parties
hereto agreeing that any such Lien shall be subject to Section 2.1; and
(b)    grant or permit any additional Liens on any asset or property to secure
any First Lien Obligations unless it has granted or concurrently grants a Lien
on such asset or property to secure the Second Lien Obligations.
If the Second Lien Notes Agent or any Second Lien Claimholder shall hold any
Lien on any assets or property of any Grantor securing any Second Lien
Obligations that are not also subject to the first-priority Liens securing all
First Lien Obligations under the First Lien Collateral Documents, the Second
Lien Notes Agent or Second Lien Claimholder shall notify the First Lien
Collateral Agent promptly upon becoming aware thereof and, unless such Grantor
shall promptly grant a similar Lien on such assets or property to the First Lien
Collateral Agent as security for the First Lien Obligations, the Second Lien
Notes Agent and Second Lien Claimholders shall be deemed to hold and have held
such Lien for the benefit of the First Lien Collateral Agent and the other First
Lien Claimholders, other than any First Lien Claimholders whose First Lien Loan
Documents prohibit them from taking such Liens, as security for the First Lien
Obligations. To the extent that the foregoing provisions are not complied with
for any reason, without limiting any other rights and remedies available to any
First Lien Collateral Agent and/or the First Lien Claimholders, the Second Lien
Notes Agent, on behalf of each Second Lien Claimholder, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.3 shall be subject to Section 4.2.
Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of the First Lien Obligations, cash and cash equivalents may be
pledged to secure First Lien Obligations consisting of reimbursement obligations
in respect of letters of credit issued pursuant to the First Lien Loan Documents
without granting a Lien thereon to secure any Second Lien Obligations.
2.4    Similar Liens and Agreements. The parties hereto agree that, subject to
Sections 2.3 and 5.3(c), it is their intention that the First Lien Collateral
and the Second Lien Collateral


13

--------------------------------------------------------------------------------





be identical. In furtherance of the foregoing and of Section 8.10, the parties
hereto agree, subject to the other provisions of this Agreement:
(a)    upon request by the First Lien Collateral Agent or the Second Lien Notes
Agent, to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the First Lien Collateral and the Second Lien Collateral and the steps taken
to perfect their respective Liens thereon and the identity of the respective
parties obligated under the First Lien Loan Documents and the Second Lien Notes
Documents; and
(b)    that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations, subject to Sections 2.3 and 5.3(c),
shall be in all material respects the same forms of documents other than with
respect to the first lien and the second lien nature of the Obligations
thereunder.
2.5    Perfection of Liens. Except for the arrangements contemplated by Section
5.5, (a) none of the First Lien Collateral Agent or the First Lien Claimholders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Collateral for the benefit of the Second Lien Notes Agent or the
Second Lien Claimholders and (b) none of the Second Lien Notes Agent or the
Second Lien Claimholders shall be responsible for perfecting and maintaining the
perfection of Liens with respect to the Collateral for the benefit of the First
Lien Collateral Agent or the First Lien Claimholders. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the First Lien Claimholders on the one hand and the Second Lien
Claimholders on the other hand and such provisions shall not impose on the First
Lien Collateral Agent, the First Lien Claimholders, the Second Lien Notes Agent,
the Second Lien Claimholders or any agent or trustee therefor any obligations in
respect of the disposition of proceeds of any Collateral which would conflict
with prior-perfected claims therein in favor of any other Person or any order or
decree of any court or Governmental Authority or any applicable law.
2.6    Nature of First Lien Obligations. Each Second Lien Notes Agent, on behalf
of itself and each Second Lien Claimholder represented by it, acknowledges that
a portion of the First Lien Obligations represents, or may in the future
represent, debt that is revolving in nature and that the amount thereof that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently re-borrowed, and that, the terms of the First Lien Loan Documents
and the First Lien Obligations may be modified, extended or amended from time to
time, and that the aggregate amount of the First Lien Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by the Second Lien Notes Agents or the other Second Lien Claimholders and
without affecting the provisions hereof. The lien priorities provided in Section
2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the First Lien
Obligations or the Second Lien Obligations, or any portion thereof.
SECTION 3.    Enforcement.
3.1    Exercise of Remedies.
(a)    Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the


14

--------------------------------------------------------------------------------





Company or any other Grantor, the Second Lien Notes Agent and the Second Lien
Claimholders:
(1)    will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Collateral; provided that the Second Lien Notes Agent may commence an
Enforcement Action or otherwise exercise any or all such rights or remedies
after the passage of a period of at least 180 days has elapsed since the later
of: (i) the date on which the Second Lien Notes Agent declared the existence of
any Event of Default (and as defined in) under any Second Lien Notes Document
and demanded the repayment of all the principal amount of any Second Lien
Obligations; and (ii) the date on which the First Lien Collateral Agent received
notice from the Second Lien Notes Agent of such declarations of such Event of
Default and demand for payment (the “Standstill Period”); provided, further,
that notwithstanding anything herein to the contrary, in no event shall the
Second Lien Notes Agent or any Second Lien Claimholder take any Enforcement
Action with respect to the Collateral (i) if, notwithstanding the expiration of
the Standstill Period, the First Lien Collateral Agent or the First Lien
Claimholders shall have commenced and be diligently pursuing an Enforcement
Action or other exercise of their rights or remedies in each case with respect
to all or any material portion of the Collateral (prompt notice of such exercise
to be given to the Second Lien Notes Agent) or (ii) if the Company or any other
Grantor shall be subject to any Insolvency or Liquidation Proceeding;
(2)    will not contest, protest or object to any foreclosure proceeding or
action brought by the First Lien Collateral Agent or any First Lien Claimholder
or any other exercise by the First Lien Collateral Agent or any First Lien
Claimholder of any rights and remedies relating to the Collateral under the
First Lien Loan Documents or otherwise (including any Enforcement Action
initiated by or supported by the First Lien Collateral Agent or any First Lien
Claimholder); and
(3)    subject to their rights under Section 3.1(a)(1), will not object to the
forbearance by the First Lien Collateral Agent or any First Lien Claimholder
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Collateral,
in each case so long as any proceeds received by the First Lien Collateral Agent
in excess of those necessary to achieve a Discharge of First Lien Obligations
are distributed in accordance with Section 4.1 and applicable law.
(b)    Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, subject to Section 3.1(a)(1), the First Lien
Collateral Agent and the First Lien Claimholders shall have the exclusive right
to commence and maintain an Enforcement Action or otherwise enforce rights,
exercise remedies (including set‑off, recoupment and the right to credit bid
their debt), and subject to Section 5.1, make determinations regarding the
release, disposition, or restrictions with respect to the Collateral without any
consultation with or the consent of the Second Lien Notes Agent or any other
Second Lien Claimholder; provided that any proceeds received by the First Lien
Collateral


15

--------------------------------------------------------------------------------





Agent in excess of those necessary to achieve a Discharge of First Lien
Obligations are distributed in accordance with Section 4.1 and applicable law.
In commencing or maintaining any Enforcement Action or otherwise exercising
rights and remedies with respect to the Collateral, the First Lien Collateral
Agent and the First Lien Claimholders may enforce the provisions of the First
Lien Loan Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion in
compliance with any applicable law and without consultation with the Second Lien
Notes Agent or any Second Lien Claimholder and regardless of whether any such
exercise is adverse to the interest of any Second Lien Claimholder. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Collateral upon foreclosure, to incur expenses
in connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC or any applicable law and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.
(c)    Notwithstanding the foregoing, the Second Lien Notes Agent and any other
Second Lien Claimholder may:
(1)    file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;
(2)    take any action not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any First Lien
Collateral Agent or the First Lien Claimholders to exercise remedies in respect
thereof, in order to create, perfect, preserve or protect its Lien on the
Collateral;
(3)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;
(4)    file any proof of claim, make other filings and make any arguments and
motions that are, in each case, in accordance with the terms of this Agreement,
with respect to the Second Lien Obligations and the Collateral; provided that no
filing of any claim or vote, or pleading related to such claim may be
inconsistent with the provisions of this Agreement; and
(5)    exercise any of its rights or remedies with respect to the Collateral
after the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1).
(d)    Subject to Sections 3.1(a), 3.1(c) and Section 6.3(b):
(1)    the Second Lien Notes Agent, for itself and on behalf of each other
Second Lien Claimholder, agrees that the Second Lien Notes Agent and the Second
Lien Claimholders will not take any action that would hinder any exercise of
remedies under the First Lien Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise;


16

--------------------------------------------------------------------------------





(2)    the Second Lien Notes Agent, for itself and on behalf of each other
Second Lien Claimholder, hereby waives any and all rights it or the Second Lien
Claimholders may have as a junior lien creditor or otherwise to object to the
manner in which the First Lien Collateral Agent or any other First Lien
Claimholder seeks to enforce or collect the First Lien Obligations or the Liens
securing the First Lien Obligations granted in any of the First Lien Collateral
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of the First Lien Collateral Agent or any
other First Lien Claimholder is adverse to the interest of any Second Lien
Claimholder; and
(3)    the Second Lien Notes Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or any other Second Lien Notes Document (other than this Agreement)
shall be deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or any other First Lien Claimholder with respect to the
Collateral as set forth in this Agreement and the First Lien Loan Documents.
(e)    The Second Lien Notes Agent and the other Second Lien Claimholders may
exercise rights and remedies as unsecured creditors against the Company or any
other Grantor in accordance with the terms of the Second Lien Notes Documents
and applicable law (other than initiating or joining in an involuntary case or
proceeding under any Insolvency or Liquidation Proceeding with respect to any
Grantor), in each case, in a manner that is not inconsistent with this
Agreement; provided that in the event that any Second Lien Claimholder becomes a
judgment Lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor with respect to the Second Lien
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the First Lien Obligations) in the
same manner as the other Liens securing the Second Lien Obligations are subject
to this Agreement.
(f)    Except as specifically set forth in Sections 3.1(a) and 3.1(d), nothing
in this Agreement shall prohibit the receipt by the Second Lien Notes Agent or
any other Second Lien Claimholder of the required payments of interest,
principal and other amounts owed in respect of the Second Lien Obligations to
the extent not prohibited by the First Lien Credit Agreement (as in effect on
the date hereof) so long as such receipt is not the direct or indirect result of
the exercise by the Second Lien Notes Agent or any other Second Lien Claimholder
of rights or remedies as a secured creditor (including set‑off and recoupment)
or enforcement in contravention of this Agreement of any Lien held by any of
them or as a result of any other violation by any Second Lien Claimholder of the
express terms of this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the First Lien Collateral Agent or any
other First Lien Claimholder may have with respect to the First Lien Collateral.
3.2    Actions Upon Breach; Specific Performance. If any Second Lien
Claimholder, in contravention of the terms of this Agreement, in any way takes,
attempts to or threatens to take any action with respect to the Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement), or fails to take any action required by this Agreement, this
Agreement shall create an irrebutable presumption and admission by such Second
Lien Claimholder that relief against such Second Lien Claimholder by injunction,
specific performance and/or other appropriate equitable relief is necessary to
prevent irreparable harm to the


17

--------------------------------------------------------------------------------





First Lien Claimholders, it being understood and agreed by the Second Lien Notes
Agent on behalf of each Second Lien Claimholder that (i) the First Lien
Claimholders’ damages from actions of any Second Lien Claimholder may at that
time be difficult to ascertain and may be irreparable, and (ii) each Second Lien
Claimholder waives any defense that the Grantors and/or the First Lien
Claimholders cannot demonstrate damage and/or be made whole by the awarding of
damages. Each of the First Lien Collateral Agent and the Second Lien Notes Agent
may demand specific performance of this Agreement. The First Lien Collateral
Agent, on behalf of itself and each other First Lien Claimholder under the First
Lien Loan Documents, and the Second Lien Notes Agent, on behalf of itself and
each other Second Lien Claimholder under the Second Lien Notes Documents, hereby
irrevocably waive any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the First Lien Collateral Agent or the
First Lien Claimholders or the Second Lien Notes Agent or the Second Lien
Claimholders, as the case may be. No provision of this Agreement shall
constitute or be deemed to constitute a waiver by the First Lien Collateral
Agent on behalf of itself and each other First Lien Claimholder or the Second
Lien Notes Agent on behalf of itself and each other Second Lien Claimholder of
any right to seek damages from any Person in connection with any breach or
alleged breach of this Agreement.
SECTION 4.    Payments.
4.1    Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
any and all Collateral and proceeds thereof and any other amounts received
pursuant to Section 4.2, regardless of how received or generated, shall be
applied by the First Lien Collateral Agent to the First Lien Obligations in such
order as specified in the relevant First Lien Loan Documents; provided, that any
non-cash Collateral or non-cash proceeds may be held by the First Lien
Collateral Agent as Collateral until liquidated by the First Lien Collateral
Agent. Upon the Discharge of First Lien Obligations, the First Lien Collateral
Agent shall, in the following order, (w) unless a Discharge of Second Lien
Obligations has already occurred, deliver any remaining proceeds of Collateral
held by it to the Second Lien Notes Agent to be applied by the Second Lien Notes
Agent to the Second Lien Obligations in such order as specified in the Second
Lien Notes Documents until a Discharge of Second Lien Obligations, (x) if a
Discharge of Second Lien Obligations has already occurred, apply such proceeds
of Collateral to the Excess First Lien Obligations in such order as specified in
the First Lien Loan Documents until payment in full in cash of all such Excess
First Lien Obligations, (y) if at such time there are no Excess First Lien
Obligations, apply such proceeds of Collateral to any Excess Second Lien
Obligations in such order as specified in the Second Lien Notes Documents and
(z) if at such time there are no Excess Second Lien Obligations deliver such
proceeds of Collateral to the Grantors, their successors or assigns from time to
time, or to whomever may be lawfully entitled to receive the same. Without
limiting the obligations of the Second Lien Claimholders under Section 4.2,
after the Discharge of First Lien Obligations has occurred, upon the Discharge
of Second Lien Obligations, the Second Lien Notes Agent shall, in the following
order, (A) if there are any Excess First Lien Obligations, deliver any remaining
proceeds of Collateral held by it to the First Lien Collateral Agent, for
application by the First Lien Collateral Agent to the Excess First Lien
Obligations in such order as specified in the First Lien Loan Documents until
payment in full in cash of all Excess First Lien Obligations, and (B) if at such
time there are no Excess First Lien Obligations but there are Excess Second Lien
Obligations, apply such proceeds of Collateral to the Excess Second Lien
Obligations in such order as specified in the Second Lien Notes Documents until
such time there are no Excess Second Lien Obligations and (C) if at such time
there are no Excess First Lien Obligations and no Excess Second


18

--------------------------------------------------------------------------------





Lien Obligations, to the Grantors, their successors or assigns from time to
time, or to whomever may be lawfully entitled to receive the same.
4.2    Payments Over. So long as the Discharge of First Lien Obligations has not
occurred, (x) whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Collateral or any
proceeds thereof (including assets or proceeds subject to Liens referred to in
the second to last paragraph of Section 2.3, any assets or proceeds subject to
Liens that have been avoided or otherwise invalidated) received in contravention
of this Agreement, (y) other than debt obligations of the reorganized debtor
distributed as contemplated by Section 6.6, all distributions received by any
Second Lien Claimholder with respect to its secured claims in any Insolvency or
Liquidation Proceeding, in whatever form received, whether pursuant to a plan of
reorganization or otherwise and/or (z) any amounts received in contravention of
the First Lien Credit Agreement (as in effect on the date hereof), in each case,
by the Second Lien Notes Agent or any other Second Lien Claimholder shall be
segregated and held in trust and forthwith paid over to the First Lien
Collateral Agent for the benefit of the First Lien Claimholders in the same form
as received, with any necessary endorsements (which endorsements shall be
without recourse and without any representations or warranties) or as a court of
competent jurisdiction may otherwise direct. The First Lien Collateral Agent is
hereby authorized to make any such endorsements as agent for the Second Lien
Notes Agent or any such other Second Lien Claimholder. This authorization is
coupled with an interest and is irrevocable until the Discharge of First Lien
Obligations. Any Lien received by the Second Lien Notes Agent or any other
Second Lien Claimholder in respect of any of the Second Lien Obligations in any
Insolvency or Liquidation Proceeding shall be subject to the terms of this
Agreement.
SECTION 5.    Other Agreements.
5.1    Releases.
(a)    If in connection with any Enforcement Action by the First Lien Collateral
Agent or any other exercise of the First Lien Collateral Agent’s remedies in
respect of the Collateral, in each case prior to the Discharge of First Lien
Obligations, the First Lien Collateral Agent, for itself or on behalf of any
other First Lien Claimholder, releases any of its Liens on any part of the
Collateral or releases any Grantor from its obligations under its guaranty of
the First Lien Obligations, then the Liens, if any, of the Second Lien Notes
Agent, for itself or for the benefit of the Second Lien Claimholders, on such
Collateral, and the obligations of such Grantor under its guaranty of the Second
Lien Obligations, shall be automatically, unconditionally and simultaneously
released. If in connection with any Enforcement Action or other exercise of
rights and remedies by the First Lien Collateral Agent, in each case prior to
the Discharge of First Lien Obligations, the equity interests of any Person are
foreclosed upon or otherwise disposed of and the First Lien Collateral Agent
releases its Lien on the property or assets of such Person then the Liens of
Second Lien Notes Agent with respect to the property or assets of such Person
will be automatically released to the same extent as the Liens of the First Lien
Collateral Agent. The Second Lien Notes Agent, for itself or on behalf of any
such Second Lien Claimholders, promptly shall execute and deliver to the First
Lien Collateral Agent or such Grantor such termination statements, releases and
other documents as the First Lien Collateral Agent or such Grantor may request
and prepare to effectively confirm the foregoing releases.


19

--------------------------------------------------------------------------------





(b)    If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Grantor (collectively, a “Disposition”)
permitted under the terms of the First Lien Loan Documents and the terms of the
Second Lien Notes Documents (other than in connection with an Enforcement Action
or other exercise of the First Lien Collateral Agent’s remedies in respect of
the Collateral which shall be governed by Section 5.1(a)), the First Lien
Collateral Agent, for itself or on behalf of any other First Lien Claimholder,
releases any of its Liens on any part of the Collateral, or releases any Grantor
from its obligations under its guaranty of the First Lien Obligations, in each
case other than in connection with, or following, the Discharge of First Lien
Obligations, then the Liens, if any, of the Second Lien Notes Agent, for itself
and for the benefit of the other Second Lien Claimholders, on such Collateral,
and the obligations of such Grantor under its guaranty of the Second Lien
Obligations, shall be automatically, unconditionally and simultaneously
released. The Second Lien Notes Agent, for itself or on behalf of each other
Second Lien Claimholder, shall promptly execute and deliver to the First Lien
Collateral Agent or such Grantor such termination statements, releases and other
documents as the First Lien Collateral Agent or such Grantor may request and
prepare to effectively confirm such release.
(c)    Until the Discharge of First Lien Obligations occurs, the Second Lien
Notes Agent, on behalf of itself and each other Second Lien Claimholder, hereby
irrevocably constitutes and appoints the First Lien Collateral Agent and any
officer or agent of the First Lien Collateral Agent, with full power of
substitution, as its true and lawful attorney‑in‑fact with full irrevocable
power and authority in the place and stead of the Second Lien Notes Agent and
such Second Lien Claimholder or in the First Lien Collateral Agent’s own name,
from time to time in the First Lien Collateral Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.
(d)    Until the Discharge of First Lien Obligations occurs, to the extent that
the First Lien Collateral Agent or any First Lien Claimholder (i) has released
any Lien on Collateral or any Grantor from its obligation under its guarantee
and any such Liens or guarantee are later reinstated or (ii) obtains any new
Liens or additional guarantees from any Grantor, then the Second Lien Notes
Agent, for itself and for the other Second Lien Claimholders, shall be granted a
Lien on any such Collateral, subject to the lien subordination provisions of
this Agreement, and the Second Lien Notes Agent shall be granted an additional
guarantee, as the case may be.
5.2    Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, the First Lien Collateral Agent and the other First Lien Claimholders
shall have the sole and exclusive right, subject to the rights of the Grantors
under the First Lien Loan Documents, to adjust settlement for any insurance
policy covering the Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of First Lien Obligations has occurred, and subject to the rights of
the Grantors under the First Lien Loan Documents, all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of the Collateral shall be paid to the First Lien
Collateral Agent for the


20

--------------------------------------------------------------------------------





benefit of the First Lien Claimholders pursuant to the terms of the First Lien
Loan Documents (including for purposes of cash collateralization of letters of
credit) and thereafter, if a Discharge of First Lien Obligations has occurred,
and subject to the rights of the Grantors under the Second Lien Notes Documents,
the balance of such proceeds shall be paid to the Second Lien Notes Agent for
the benefit of the Second Lien Claimholders to the extent required under the
Second Lien Notes Documents and then, if a Discharge of Second Lien Obligations
has occurred, any remaining balance shall be paid to the First Lien Collateral
Agent for application to the prepayment of any Excess First Lien Obligations
and, then, after the payment in full in cash of all Excess First Lien
Obligations, any remaining balance shall be paid to the Second Lien Notes Agent
for application to the prepayment of any Excess Second Lien Obligations, and
thereafter, any remaining balance shall be paid to the Grantors, their
successors or assigns from time to time, or to whomever may be lawfully entitled
to receive the same. Until the Discharge of First Lien Obligations has occurred,
if the Second Lien Notes Agent or any other Second Lien Claimholder shall, at
any time, receive any proceeds of any such insurance policy or any such award or
payment in contravention of this Agreement, then it shall segregate and hold in
trust and forthwith pay such proceeds over to the First Lien Collateral Agent in
accordance with the terms of Section 4.2.
5.3    Amendments to First Lien Loan Documents and Second Lien Notes Documents.
(a)    The First Lien Loan Documents may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with their terms and the First Lien Debt may be Refinanced, in each case,
without notice to, or the consent of the Second Lien Notes Agent or the other
Second Lien Claimholders, all without affecting the lien subordination or other
provisions of this Agreement; provided that any such amendment, restatement,
supplement, modification or Refinancing is not inconsistent with the terms of
this Agreement and, in the case of a Refinancing, the holders of such
Refinancing debt (directly or through their agent) bind themselves in a writing
addressed to the Second Lien Notes Agent to the terms of this Agreement.
(b)    The Second Lien Notes Documents may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with their terms and the Second Lien Debt may be Refinanced, in each case,
without notice to, or the consent of the First Lien Collateral Agent or any
other First Lien Claimholder, all without affecting the lien subordination or
other provisions of this Agreement, to the extent the terms and conditions of
such amendment, restatement, supplement, modification or Refinancing meet any
applicable requirements set forth in the First Lien Loan Documents; provided
that any such amendment, restatement, supplement, modification or Refinancing is
not inconsistent with the terms of this Agreement and, in the case of any
Refinancing, the holders of such Refinancing debt (directly or through their
agent) bind themselves in a writing addressed to the Second Lien Notes Agent to
the terms of this Agreement.
(c)    In the event any First Lien Collateral Agent or the First Lien
Claimholders and the relevant Grantor enter into any amendment, waiver or
consent in respect of any of the First Lien Collateral Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any First Lien Collateral Document or changing in any manner
the rights of the First Lien Collateral Agent, such First Lien Claimholders, the
Company or any other Grantor thereunder, then such amendment, waiver or consent
shall apply automatically to any comparable provision of a


21

--------------------------------------------------------------------------------





Second Lien Collateral Document without the consent of the Second Lien Notes
Agent or any other Second Lien Claimholder and without any action by the Second
Lien Notes Agent, the Company or any other Grantor, provided that:
(1)    no such amendment, waiver or consent shall have the effect of:
(A)    removing assets subject to the Lien of the Second Lien Collateral
Documents, except to the extent that a release of such Lien is permitted or
required by Section 5.1 and provided that there is a corresponding release of
the Liens securing the First Lien Obligations;
(B)    imposing duties on the Second Lien Notes Agent or altering rights,
privileges, protections, indemnities, immunities or obligations of the Second
Lien Notes Agent without its consent;
(C)    permitting other Liens on the Collateral not permitted under the terms of
the Second Lien Notes Documents or Section 6; or
(D)    being prejudicial to the interests of the Second Lien Claimholders to a
greater extent than the First Lien Claimholders (other than by virtue of their
relative priority and the rights and obligations hereunder); and
(2)    notice of such amendment, waiver or consent shall have been given to the
Second Lien Notes Agent within ten Business Days after the effective date of
such amendment, waiver or consent.
5.4    Confirmation of Subordination in Second Lien Collateral Documents. The
Company agrees that each Second Lien Collateral Document shall include the
following language (or language to similar effect approved by the First Lien
Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Notes Agent pursuant to this Agreement and the
exercise of any right or remedy by the Second Lien Notes Agent hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of May 1,
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among JPMorgan Chase
Bank, N.A., as First Lien Collateral Agent and U.S. Bank National Association,
as Second Lien Notes Agent and certain other persons party or that may become
party thereto from time to time. In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”
In addition, the Company agrees that each Second Lien Mortgage, if any, covering
any Collateral shall contain such other language as the First Lien Collateral
Agent may reasonably request to reflect the subordination of such Second Lien
Mortgage to the First Lien Collateral Documents covering such Collateral.


22

--------------------------------------------------------------------------------





5.5    Gratuitous Bailee/Agent for Perfection.
(a)    The First Lien Collateral Agent agrees to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC (such Collateral being the
“Pledged Collateral”) as collateral agent for the First Lien Claimholders and as
gratuitous bailee for the Second Lien Notes Agent (such bailment being intended,
among other things, to satisfy the requirements of Sections 8-106(d)(3),
8-301(a)(2) and 9-313(c) of the UCC) and any assignee thereof solely for the
purpose of perfecting the security interest granted under the First Lien Loan
Documents and the Second Lien Notes Documents, respectively, subject to the
terms and conditions of this Section 5.5. Solely with respect to any deposit
accounts under the control (within the meaning of Section 9-104 of the UCC) of
the First Lien Collateral Agent, the First Lien Collateral Agent agrees to also
hold control over such deposit accounts as gratuitous agent for the Second Lien
Notes Agent, subject to the terms and conditions of this Section 5.5. Prior to a
Discharge of First Lien Obligations, at the request of the First Lien Collateral
Agent, the Second Lien Notes Agent shall turn over possession of any Pledged
Collateral in possession of the Second Lien Notes Agent to the First Lien
Collateral Agent.
(b)    The First Lien Collateral Agent shall have no obligation whatsoever to
the other First Lien Claimholders, the Second Lien Notes Agent or any Second
Lien Claimholder to ensure that the Pledged Collateral is genuine or owned by
any of the Grantors, to perfect the security interest of the Second Lien Notes
Agent or other Second Lien Claimholders or to preserve rights or benefits of any
Person except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Collateral Agent under this Section 5.5 shall
be limited solely to holding the Pledged Collateral as bailee (and with respect
to deposit accounts, agent) in accordance with this Section 5.5 and delivering
the Pledged Collateral upon a Discharge of First Lien Obligations as provided in
Section 5.5(d).
(c)    No First Lien Collateral Agent or any other First Lien Claimholder shall
have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of the Second Lien Notes Agent or any other Second Lien
Claimholder and the Second Lien Notes Agent and the Second Lien Claimholders
hereby waive and release the First Lien Collateral Agent and the other First
Lien Claimholders from all claims and liabilities arising pursuant to the First
Lien Collateral Agent’s role under this Section 5.5 as gratuitous bailee and
gratuitous agent with respect to the Pledged Collateral. It is understood and
agreed that the interests of the First Lien Collateral Agent and the other First
Lien Claimholders, on the one hand, and the Second Lien Notes Agent and the
Second Lien Claimholders on the other hand, may differ and the First Lien
Collateral Agent and the First Lien Claimholders shall be fully entitled to act
in their own interest without taking into account the interests of the Second
Lien Notes Agent or the Second Lien Claimholders. The Second Lien Notes Agent
shall not have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of the First Lien Collateral Agent or any other First
Lien Claimholder. It is understood and agreed that the interests of the Second
Lien Notes Agent and the other Second Lien Claimholders, on the one hand, and
the First Lien Collateral Agent and the First Lien Claimholders on the other
hand, may differ and the Second Lien Notes Agent and the Second Lien
Claimholders shall be fully entitled, subject to the other terms and provisions
of this Agreement, to act in


23

--------------------------------------------------------------------------------





their own interest without taking into account the interests of the First Lien
Collateral Agent or the First Lien Claimholders.
(d)    Upon the Discharge of First Lien Obligations, the First Lien Collateral
Agent shall deliver the remaining Pledged Collateral in its possession (if any)
together with any necessary endorsements (which endorsement shall be without
recourse and without any representation or warranty), in the following order:
(w) if a Discharge of Second Lien Obligations has not already occurred, to the
Second Lien Notes Agent, (x) if a Discharge of Second Lien Obligations has
already occurred, to the First Lien Collateral Agent to the extent Excess First
Lien Obligations remain outstanding, (y) if there are no Excess First Lien
Obligations and if a Discharge of Second Lien Obligations has already occurred,
to the Second Lien Notes Agent to the extent Excess Second Lien Obligations
remain outstanding and (z) if there are no Excess First Lien Obligations or
Excess Second Lien Obligations and if a Discharge of Second Lien Obligations has
already occurred, to the Company or to whomever may be lawfully entitled to
receive the same. Following the Discharge of First Lien Obligations and notice
thereof given by the Grantors to the Second Lien Notes Agent, the First Lien
Collateral Agent further agrees to take all other action reasonably requested by
the Second Lien Notes Agent at the expense of the Company in connection with the
Second Lien Notes Agent obtaining a first‑priority security interest in the
Collateral. Following the Discharge of First Lien Obligations and notice thereof
given by the Grantors to the Second Lien Notes Agent and the Discharge of Second
Lien Obligations, the Second Lien Notes Agent further agrees to take all other
action reasonably requested by any First Lien Collateral Agent at the expense of
the Company in connection with the First Lien Collateral Agents obtaining a
first-priority security interest in the Collateral if any Excess First Lien
Obligations remain outstanding. After the Discharge of First Lien Obligations
has occurred and notice thereof given by the Grantors to the Second Lien Notes
Agent, upon the Discharge of Second Lien Obligations, the Second Lien Notes
Agent shall deliver the remaining Pledged Collateral in its possession (if any)
together with any necessary endorsements (which endorsement shall be without
recourse and without any representation or warranty), (A) if there are then any
Excess First Lien Obligations, to the First Lien Collateral Agent, and (B) if at
such time there are no Excess First Lien Obligations but there are then any
Excess Second Lien Obligations, to the Second Lien Notes Agent and (C) to the
extent no Excess First Lien Obligations or Excess Second Lien Obligations remain
outstanding to the Company or to whomever may be lawfully entitled to receive
the same. After payment in full in cash of all Excess First Lien Obligations
(including interest accruing thereon on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest would be
allowed in such Insolvency or Liquidation Proceeding) and termination or
expiration of all commitments, if any, to extend credit that would constitute
Excess First Lien Obligations and termination or cash collateralization (in an
amount and manner reasonably satisfactory to the applicable letter of credit
issuer, but in no event in an amount greater than 105% of the aggregate undrawn
face amount) or the making of other arrangements satisfactory to the applicable
letter of credit issuer, of all letters of credit constituting Excess First Lien
Obligations, if there are any Excess Second Lien Obligations, the First Lien
Collateral Agent shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsement (which endorsement
shall be without recourse and without representation or warranty) to the Second
Lien Notes Agent.
5.6    When Discharge of First Lien Obligations Deemed to Not Have Occurred. (a)
If, at any time after the Discharge of First Lien Obligations has occurred or
contemporaneously


24

--------------------------------------------------------------------------------





therewith, the Company enters into any Refinancing of any First Lien Loan
Document evidencing a First Lien Obligation which Refinancing is permitted by
the Second Lien Notes Documents, then such Discharge of First Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of First Lien Obligations), and, from and
after the date on which the New First Lien Debt Notice is delivered to the
Second Lien Notes Agent in accordance with the next sentence, the obligations
under such Refinancing of the First Lien Loan Document shall automatically be
treated as First Lien Obligations for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Collateral set
forth herein, and the First Lien Collateral Agent under such First Lien Loan
Documents shall be the First Lien Collateral Agent for all purposes of this
Agreement. This Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.
Upon receipt of a notice (the “New First Lien Debt Notice”) stating that the
Company has entered into a new First Lien Loan Document (which notice shall
include the identity of the new first lien collateral agent, such agent, the
“New First Lien Agent”), the Second Lien Notes Agent shall promptly (a) enter
into such documents and agreements (including amendments or supplements to this
Agreement and including, to the extent required by applicable law in any
jurisdiction, any release, coupled with a re-take, of Collateral) as the Company
or such New First Lien Agent shall reasonably request and prepare in order to
provide to the New First Lien Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and (b)
deliver to the New First Lien Agent any Pledged Collateral held by it together
with any necessary endorsements (or otherwise allow the New First Lien Agent to
obtain control of such Pledged Collateral). The New First Lien Agent shall agree
in a writing addressed to the Second Lien Notes Agent and the Second Lien
Claimholders to be bound by the terms of this Agreement. If the new First Lien
Obligations under the new First Lien Loan Documents are secured by assets of the
Grantors constituting Collateral that do not also secure the Second Lien
Obligations, then the Second Lien Obligations shall be secured at such time by a
second-priority Lien on such assets to the same extent provided in the Second
Lien Collateral Documents and this Agreement. This Section 5.6(a) shall survive
termination of this Agreement.
(b) If, at any time after the Discharge of Second Lien Obligations has occurred
or contemporaneously therewith, the Company enters into any Refinancing of any
Second Lien Notes Document evidencing a Second Lien Obligation which Refinancing
is permitted by the First Lien Loan Documents, then such Discharge of Second
Lien Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken as a
result of the occurrence of such first Discharge of Second Lien Obligations),
and, from and after the date on which the New Second Lien Debt Notice is
delivered to the First Lien Collateral Agent in accordance with the next
sentence, the obligations under such Refinancing of the Second Lien Notes
Document shall automatically be treated as Second Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Second Lien Notes
Agent under such Second Lien Notes Documents shall be the Second Lien Notes
Agent for all purposes of this Agreement. This Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. Upon receipt of a notice (the “New Second Lien Debt
Notice”) stating that the Company has entered into a new Second Lien Notes
Document (which notice shall include the identity of the new second lien
collateral agent, such agent, the “New Second Lien Agent”), the First Lien
Collateral Agent shall promptly (a) enter into such documents and agreements
(including amendments or supplements to this Agreement) as the Company or such
New Second Lien Agent shall reasonably request in order to


25

--------------------------------------------------------------------------------





provide to the New Second Lien Agent the rights contemplated hereby, in each
case consistent in all material respects with the terms of this Agreement. The
New Second Lien Agent shall agree in a writing addressed to the First Lien
Collateral Agent and the First Lien Claimholders to be bound by the terms of
this Agreement. If the new Second Lien Obligations under the new Second Lien
Notes Documents are secured by assets of the Grantors constituting Collateral
that do not also secure the First Lien Obligations, then the First Lien
Obligations shall be secured at such time by a first-priority Lien on such
assets to the same extent provided in the First Lien Collateral Documents and
this Agreement. This Section 5.6(b) shall survive termination of this Agreement.
Upon receipt of a designation from the Company in accordance with Section 5.6(b)
of this Agreement, the First Lien Collateral Agent shall promptly enter into
such documents and agreements (including amendments or supplements to this
Agreement) as the Company and/or such New Second Lien Agent shall reasonably
request in order to provide to such New Second Lien Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement. If the Second Lien Obligations under the Second Lien
Notes Documents the subject of any New Second Lien Debt Notice in respect of
such Refinancing are secured by assets of the Grantors constituting Collateral
that do not also secure the First Lien Obligations, then the First Lien
Obligations shall be secured at such time by a first-priority Lien on such
assets to the same extent provided in the Second Lien Collateral Documents and
this Agreement.
5.7    Discharge of First Lien Obligations. The Grantors shall promptly notify
the Second Lien Notes Agent upon the Discharge of First Lien Obligations.
SECTION 6.    Insolvency or Liquidation Proceedings.
6.1    Finance and Sale Issues. Until the Discharge of First Lien Obligations
has occurred, if the Company or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the First Lien Collateral Agent shall
desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) on which such First Lien Collateral Agent
or any other creditor has a Lien, or to consent to (or not object to) the
Company or any other Grantor obtaining financing, whether from the First Lien
Claimholders or any other Person under Section 364 of the Bankruptcy Code or any
similar Bankruptcy Law (“DIP Financing”), then the Second Lien Notes Agent, on
behalf of itself and each other Second Lien Claimholder, will not object to such
Cash Collateral use or DIP Financing (including any proposed orders for such
Cash Collateral use and/or DIP Financing which are acceptable to the First Lien
Collateral Agent) and to the extent the Liens securing the First Lien
Obligations are subordinated to or pari passu with such DIP Financing, the
Second Lien Notes Agent will subordinate its Liens in the Collateral to the
Liens securing such DIP Financing (and all Obligations relating thereto) and any
“carve out” consented to by the First Lien Collateral Agent, and further will
not request adequate protection (it being understood and agreed that in the case
of any jurisdiction outside the United States, if applicable, any reference to
adequate protection in this Agreement shall also be deemed to refer to
protective relief to address any material prejudice) or any other relief in
connection therewith (except, as expressly agreed by the First Lien Collateral
Agent or to the extent permitted by Section 6.3); provided that the aggregate
principal amount of the DIP Financing plus the aggregate outstanding principal
amount of First Lien Obligations plus the aggregate face amount of any letters
of credit issued and outstanding under the First Lien Loan Documents does not
exceed the First Lien Cap Amount. No Second Lien Claimholder may provide DIP
Financing to the Company or any other Grantor; provided, that if no First Lien
Claimholder offers to provide DIP Financing to the extent permitted under this
Section 6.1, then a Second Lien Claimholder may seek to provide DIP Financing;
provided,


26

--------------------------------------------------------------------------------





further, that (x) such DIP Financing shall not be secured by Liens equal or
senior in priority to the Liens securing any First Lien Obligations, (y) such
DIP Financing shall not “roll-up” or otherwise include or refinance any
pre-petition Second Lien Obligations without the prior written consent of the
First Lien Collateral Agent (at the direction, or with the consent, of the
requisite First Lien Claimholders under the First Lien Credit Agreement) and (y)
nothing in this Section 6.1 shall constitute a waiver by any First Lien
Claimholder of its right to object to the terms of any such DIP Financing
offered by any Second Lien Claimholder. The Second Lien Notes Agent, on behalf
of itself and each other Second Lien Claimholder, agrees that it will not seek
consultation rights in connection with, and it will not object to or oppose, a
motion to sell, liquidate or otherwise dispose of Collateral under Section 363
of the Bankruptcy Code or any similar Bankruptcy Law if the requisite First Lien
Claimholders have consented to such sale, liquidation or other disposition. The
Second Lien Notes Agent, on behalf of itself and each other Second Lien
Claimholder, further agrees that it will not directly or indirectly oppose or
impede entry of any order in connection with such sale, liquidation or other
disposition, including orders to retain professionals or set bid procedures in
connection with such sale, liquidation or disposition if the requisite First
Lien Claimholders have consented to (i) such retention of professionals and bid
procedures in connection with such sale, liquidation or disposition of such
assets and (ii) the sale, liquidation or disposition of such assets, in which
event the Second Lien Claimholders will be deemed to have consented to the sale
or disposition of Collateral pursuant to Section 363(f) of the Bankruptcy Code
or any similar Bankruptcy Law.
6.2    Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Notes Agent, on behalf of itself and
each other Second Lien Claimholder, agrees that none of them shall: (i) seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Collateral,
without the prior written consent of the First Lien Collateral Agent, unless a
motion for adequate protection permitted under Section 6.3 has been denied by a
bankruptcy court or (ii) oppose (or support any other Person in opposing) any
request by the First Lien Collateral Agent for relief from such stay.
6.3    Adequate Protection.
(a)    The Second Lien Notes Agent, on behalf of itself and each other Second
Lien Claimholder, agrees that none of them shall contest (or support any other
Person contesting):
(1)    any request by the First Lien Collateral Agent or any other First Lien
Claimholder for adequate protection under any Bankruptcy Law or any adequate
protection provided under any Bankruptcy Law to the First Lien Collateral Agent
or any other First Lien Claimholder;
(2)    any objection by the First Lien Collateral Agent or any other First Lien
Claimholder to any motion, relief, action or proceeding based on the First Lien
Collateral Agent or any First Lien Claimholder claiming a lack of adequate
protection; or
(3)    the payment of interest, fees, expenses or other amounts to the First
Lien Collateral Agent or any other First Lien Claimholder under Section


27

--------------------------------------------------------------------------------





506(b) or 506(c) of the Bankruptcy Code or any similar Bankruptcy Law or
otherwise.
(b)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding, the Second Lien Notes Agent and Second
Lien Claimholders shall only be permitted to seek and obtain adequate protection
with respect to their rights in the Collateral in any Insolvency or Liquidation
Proceeding in the form of (A) a Lien on additional collateral; provided that (i)
as adequate protection for the First Lien Obligations, the First Lien Collateral
Agent, on behalf of the First Lien Claimholders, is also granted a Lien on such
additional collateral, and (ii) such adequate protection Lien in favor of the
Second Lien Notes Agent or any other Second Lien Claimholder shall be subject
and subordinate to each of the Liens securing any DIP Financing provided by the
First Lien Claimholders (and all Obligations related thereto), the Liens
securing the First Lien Obligations, all adequate protection Liens in favor of
the First Lien Collateral Agent and any Liens securing any “carve-out” agreed to
by the First Lien Collateral Agent (B) replacement Liens on the Collateral;
provided that (i) as adequate protection for the First Lien Obligations, the
First Lien Collateral Agent, on behalf of the First Lien Claimholders, is also
granted replacement Liens on the Collateral, and (ii) such adequate protection
Lien in favor of the Second Lien Notes Agent or any other Second Lien
Claimholder shall be subject and subordinate to each of the Liens securing any
DIP Financing provided by the First Lien Claimholders (and all Obligations
related thereto), the Liens securing the First Lien Obligations, all adequate
protection Liens in favor of the First Lien Collateral Agent and any Liens
securing any “carve-out” agreed to by the First Lien Collateral Agent; and (C)
an administrative expense claim (it being understood and agreed that in the case
of any jurisdiction outside the United States, if applicable, any reference to
an administrative expense claim in this Agreement shall also be deemed to refer
to security for a post-Insolvency or Liquidation Proceeding claim); provided
that (i) as adequate protection for the First Lien Obligations, the First Lien
Collateral Agent, on behalf of the First Lien Claimholders, is also granted an
administrative expense claim; (ii) such administrative expense claim in favor of
the Second Lien Notes Agent or any other Second Lien Claimholder shall be
subject and subordinate to each of the administrative expenses claims granted to
the providers of DIP Financing, the administrative expense claims granted to the
First Lien Claimholders and any “carve out” agreed to by the First Lien
Collateral Agent; and (iii) Second Lien Notes Agent, on behalf of all Second
Lien Claimholders, hereby irrevocably agrees and consents (and shall be deemed
to have irrevocably agreed and consented by the Bankruptcy Court), pursuant to
Section 1129(a)(9) of the Bankruptcy Code or similar provision under other
applicable Bankruptcy Laws, in any stipulation and/or order granting such
adequate protection, that such junior superpriority claims may be paid under any
plan of reorganization in any combination of cash, debt, equity or other
property having a value on the effective date of such plan equal to the allowed
amount of such claims.
(c)    The Second Lien Notes Agent, on behalf of itself and each other Second
Lien Claimholder, agrees that notice of a hearing to approve DIP Financing or
use of Cash Collateral on an interim basis shall be adequate if delivered to the
Second Lien Notes Agent at least two (2) Business Days in advance of such
hearing and that notice of a hearing to approve DIP Financing or use of Cash
Collateral on a final basis shall be adequate if delivered to the Second Lien
Notes Agent at least fifteen (15) days in advance of such hearing.


28

--------------------------------------------------------------------------------





6.4    No Waiver. Subject to Section 6.7(b), nothing contained herein shall
prohibit or in any way limit the First Lien Collateral Agent or any other First
Lien Claimholder from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by the Second Lien Notes Agent or any of the other
Second Lien Claimholders, including the seeking by the Second Lien Notes Agent
or any other Second Lien Claimholder of adequate protection or the asserting by
the Second Lien Notes Agent or any other Second Lien Claimholder of any of its
rights and remedies under the Second Lien Notes Documents or otherwise.
6.5    Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
First Lien Obligations (a “Recovery”), then such First Lien Claimholder shall be
entitled to a reinstatement of its First Lien Obligations with respect to all
such recovered amounts on the date of such Recovery, and from and after the date
of such reinstatement the Discharge of First Lien Obligations (or, as
applicable, payment in full in cash of all Excess First Lien Obligations
(including interest accruing thereon on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest would be
allowed in such Insolvency or Liquidation Proceeding) and termination or cash
collateralization (in an amount and manner reasonably satisfactory to the
applicable letter of credit issuer, but in no event in an amount greater than
105% of the aggregate undrawn face amount), or the making of other arrangements
satisfactory to the applicable letter of credit issuer, of all letters of credit
constituting Excess First Lien Obligations) shall be deemed not to have occurred
for all purposes hereunder. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement. This Section 6.5 shall survive termination of this Agreement.
6.6    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization, arrangement, examinership, administration, compromise or
liquidation or similar dispositive restructuring plan, both on account of First
Lien Obligations and on account of Second Lien Obligations, then, to the extent
the debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.
6.7    Post-Petition Interest.
(a)    None of the Second Lien Notes Agent or any other Second Lien Claimholder
shall oppose or seek to challenge any claim by the First Lien Collateral Agent
or any other First Lien Claimholder for allowance in any Insolvency or
Liquidation Proceeding of First Lien Obligations consisting of Post-Petition
Interest to the extent of the value of any First Lien Claimholder’s Lien on the
Collateral, without regard to the existence of the Liens of the Second Lien
Notes Agent or the other Second Lien Claimholders on the Collateral.
(b)    None of the First Lien Collateral Agent or any other First Lien
Claimholder shall oppose or seek to challenge any claim by the Second Lien Notes
Agent or any other Second Lien Claimholder for allowance in any Insolvency or
Liquidation


29

--------------------------------------------------------------------------------





Proceeding of Second Lien Obligations consisting of Post-Petition Interest to
the extent of the value of the Lien of the Second Lien Notes Agent, on behalf of
the Second Lien Claimholders, on the Collateral (after taking into account the
amount of the First Lien Obligations).
6.8    Waiver. The Second Lien Notes Agent, on behalf of itself and each other
Second Lien Claimholder, waives any claim it may hereafter have against any
First Lien Claimholder arising out of the election of any First Lien Claimholder
of the application of Section 1111(b)(2) of the Bankruptcy Code or other
applicable Bankruptcy Laws, and/or out of any cash collateral or financing
arrangement or out of any grant of a security interest in connection with the
Collateral in any Insolvency or Liquidation Proceeding so long as such actions
are not in express contravention of the terms of this Agreement.
6.9    Separate Grants of Security and Separate Classification. The Second Lien
Notes Agent, on behalf of itself and each other Second Lien Claimholder, and the
First Lien Collateral Agent on behalf of itself and each other First Lien
Claimholder, acknowledges and agrees that:
(a)    the grants of Liens pursuant to the First Lien Collateral Documents and
the Second Lien Collateral Documents constitute two separate and distinct grants
of Liens; and
(b)    because of, among other things, their differing rights in the Collateral,
the Second Lien Obligations are fundamentally different from the First Lien
Obligations and must be separately classified in any plan of reorganization or
scheme of arrangement (including in any examinership) proposed or adopted in an
Insolvency or Liquidation Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Collateral (with
the effect being that, to the extent that the aggregate value of the Collateral
is sufficient (for this purpose ignoring all claims held by the Second Lien
Claimholders), the First Lien Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing (or that would be owing if there
were such separate classes of senior and junior secured claims) in respect of
Post-Petition Interest (including any additional interest payable pursuant to
the First Lien Loan Documents arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Second Lien
Claimholders with respect to the Collateral, with the Second Lien Notes Agent,
on behalf of itself and each other Second Lien Claimholder, hereby acknowledging
and agreeing to turn over to the First Lien Collateral Agent, on behalf of
itself and each other First Lien Claimholder, Collateral or proceeds of
Collateral otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Lien Claimholders).
6.10    Effectiveness in Insolvency or Liquidation Proceedings. The Parties
acknowledge that this Agreement is a “subordination agreement” under Section
510(a) of the


30

--------------------------------------------------------------------------------





Bankruptcy Code and other applicable Bankruptcy Laws, which will be effective
before, during and after the commencement of an Insolvency or Liquidation
Proceeding. All references in this Agreement to any Grantor will include such
Person as a debtor-in-possession and any receiver or trustee for such Person in
an Insolvency or Liquidation Proceeding.
6.11    Plan Approval. No Second Lien Claimholders may support or vote in favor
of any plan of reorganization (and each shall be deemed to have voted to reject
any plan of reorganization) that is inconsistent with the terms of this
Agreement. Without limiting the generality of the foregoing, no Second Lien
Claimholder may support or vote in favor of any plan of reorganization unless
such plan (a) provides for the Discharge of First Lien Obligations by no later
than the effective date of such plan of reorganizaiton or (b) is accepted by the
class of holders of First Lien Obligations voting thereon in accordance with
Section 1126(c) of the Bankruptcy Code or in accordance with applicable
Bankruptcy Law.
SECTION 7.    Reliance; Waivers; Etc.
7.1    Reliance. Other than any reliance on the terms of this Agreement, the
First Lien Collateral Agent, on behalf of itself and each other First Lien
Claimholder, acknowledges that it and such other First Lien Claimholders have,
independently and without reliance on the Second Lien Notes Agent or any other
Second Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the First Lien Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the First Lien Loan Documents or this Agreement. The Second Lien
Notes Agent, on behalf of itself and each other Second Lien Claimholder,
acknowledges that it and such other Second Lien Claimholders have, independently
and without reliance on the First Lien Collateral Agent or any other First Lien
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the Second
Lien Notes Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the Second Lien Notes Documents or this Agreement.
7.2    No Warranties or Liability. The First Lien Collateral Agent, on behalf of
itself and each other First Lien Claimholder, acknowledges and agrees that none
of the Second Lien Notes Agent or any other Second Lien Claimholder has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Second Lien Notes Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the Second Lien Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the Second Lien Notes
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Second Lien Notes Agent, on behalf of itself
and each other Second Lien Claimholder, acknowledges and agrees that none of the
First Lien Collateral Agent or any other First Lien Claimholder has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the First Lien Loan Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the First Lien Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the First Lien Loan
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Second Lien Notes Agent and the other Second
Lien Claimholders shall have no duty to the First Lien Collateral Agent or any
other First Lien


31

--------------------------------------------------------------------------------





Claimholder, and the First Lien Collateral Agent and the other First Lien
Claimholders shall have no duty to the Second Lien Notes Agent or any other
Second Lien Claimholder, to act or refrain from acting in a manner which allows,
or results in, the occurrence or continuance of an event of default or default
under any agreements with the Company or any other Grantor (including the First
Lien Loan Documents and the Second Lien Notes Documents), regardless of any
knowledge thereof which they may have or be charged with.
7.3    No Waiver of Lien Priorities.
(a)    No right of the First Lien Claimholders, the First Lien Collateral Agent
or any of them to enforce any provision of this Agreement or any First Lien Loan
Document shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Company or any other Grantor or by any act or
failure to act by any First Lien Claimholder or the First Lien Collateral Agent,
or by any noncompliance by any Person with the terms, provisions and covenants
of this Agreement, any of the First Lien Loan Documents or any of the Second
Lien Notes Documents, regardless of any knowledge thereof which the First Lien
Collateral Agent or any First Lien Claimholder, or any of them, may have or be
otherwise charged with.
(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the First
Lien Loan Documents and subject to the provisions of Section 5.3(a)), the First
Lien Claimholders, the First Lien Collateral Agent and any of them may, at any
time and from time to time in accordance with the First Lien Loan Documents
and/or applicable law, without the consent of, or notice to, the Second Lien
Notes Agent or any other Second Lien Claimholder, without incurring any
liabilities to the Second Lien Notes Agent or any other Second Lien Claimholder
and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of the Second Lien Notes Agent or any other Second Lien Claimholder is
affected, impaired or extinguished thereby) do any one or more of the following:
(1)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any First Lien Collateral or guaranty
of any of the First Lien Obligations or any liability of the Company or any
other Grantor, or any liability incurred directly or indirectly in respect
thereof (including any increase in or extension of the First Lien Obligations,
without any restriction as to the tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by the First Lien Collateral Agent or any of the other
First Lien Claimholders, the First Lien Obligations or any of the First Lien
Loan Documents; provided that any such increase in the First Lien Obligations
shall not increase the sum of the Indebtedness constituting principal under the
First Lien Loan Documents and the face amount of any letters of credit issued
and outstanding under the First Lien Loan Documents to an amount in excess of
the First Lien Cap Amount;
(2)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the First Lien Collateral
or any liability of the Company or any other Grantor to any of the First


32

--------------------------------------------------------------------------------





Lien Claimholders or the First Lien Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;
(3)    settle or compromise any First Lien Obligation or any other liability of
the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the First Lien
Obligations) in any manner or order; and
(4)    exercise or delay in or refrain from exercising any right or remedy
against the Company or any other Grantor or any other Person or any security,
and elect any remedy and otherwise deal freely with the Company, any other
Grantor or any First Lien Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the First Lien Claimholders or
any liability incurred directly or indirectly in respect thereof.
(c)    Except as otherwise expressly provided herein, the Second Lien Notes
Agent, on behalf of itself and each other Second Lien Claimholder, also agrees
that the First Lien Claimholders and the First Lien Collateral Agent shall not
have any liability to the Second Lien Notes Agent or any such Second Lien
Claimholders, and the Second Lien Notes Agent, on behalf of itself and each
other Second Lien Claimholder, hereby waives any claim against any First Lien
Claimholder or the First Lien Collateral Agent arising out of any and all
actions which the First Lien Claimholders or the First Lien Collateral Agent may
take or permit or omit to take with respect to:
(1)    the First Lien Loan Documents (other than this Agreement);
(2)    the collection of the First Lien Obligations; or
(3)    the foreclosure upon, or sale, liquidation or other disposition of, any
First Lien Collateral.
The Second Lien Notes Agent, on behalf of itself and each other Second Lien
Claimholder, agrees that the First Lien Claimholders and the First Lien
Collateral Agent do not have any duty to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.
(d)    Until the Discharge of First Lien Obligations, the Second Lien Notes
Agent, on behalf of itself and each other Second Lien Claimholder, agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of any
marshaling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.
7.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the First Lien Claimholders
and the Second Lien Notes Agent and the other Second Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:


33

--------------------------------------------------------------------------------





(a)    any lack of validity or enforceability of any First Lien Loan Documents
or any Second Lien Notes Documents;
(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the First Lien Obligations or Second Lien Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any First Lien Loan
Document or any Second Lien Notes Document;
(c)    except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guarantee thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First Lien Collateral Agent, the First Lien Obligations, any First Lien
Claimholder, the Second Lien Notes Agent, the Second Lien Obligations or any
Second Lien Claimholder in respect of this Agreement.
SECTION 8.    Miscellaneous.
8.1    Integration/Conflicts. This Agreement, the First Lien Loan Documents and
the Second Lien Notes Documents represent the entire agreement of the Grantors,
the First Lien Claimholders and the Second Lien Claimholders with respect to the
subject matter hereof and thereof, and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
the First Lien Claimholders or the Second Lien Claimholders relative to the
subject matter hereof and thereof not expressly set forth or referred to herein
or therein. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Loan Documents or the Second Lien
Notes Documents, the provisions of this Agreement shall govern and control.
8.2    Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to the Second Lien
Notes Agent or any other Second Lien Claimholder subject to the Second Lien
Notes Documents, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Company or any Grantor constituting First
Lien Obligations in reliance hereof. The Second Lien Notes Agent, on behalf of
itself and each other Second Lien Claimholder, hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement. The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties


34

--------------------------------------------------------------------------------





hereto shall endeavor in good faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions. All references to the Company or any other Grantor shall include the
Company or such Grantor as debtor and debtor‑in‑possession and any receiver,
trustee or similar person for the Company or any other Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding. This Agreement shall terminate
and be of no further force and effect on the earlier to occur of (x) the date on
which there has been a Discharge of First Lien Obligations and no Excess First
Lien Obligations remain outstanding and (y) the date on which there has been a
Discharge of Second Lien Obligations and no Excess Second Lien Obligations
remain outstanding, in each case, subject to Sections 5.6 and 6.5; provided,
however, that no termination shall relieve any party of its obligations incurred
hereunder prior to the date of termination.
8.3    Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Second Lien Notes Agent or the First Lien
Collateral Agent shall be deemed to be made unless the same shall be in writing
signed on behalf of each party hereto or its authorized agent and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. Notwithstanding the foregoing, (x) without the consent of any
Claimholder, the Company, the Second Lien Notes Agent and the First Lien
Collateral Agent may effect amendments and modifications to this Agreement to
the extent necessary to reflect any incurrence of additional Second Lien
Obligations expressly permitted to be incurred (i) as second lien obligations
under the First Lien Loan Documents and (ii) under the Second Lien Notes
Documents then extant and (y) the Company and the other Grantors shall not
otherwise have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement, except with respect to Section 8.17
or this Section 8.3 (including, in each case, each defined term referred to
therein to the extent used therein) to the extent such amendment, modification
or waiver directly and adversely affects the rights of the Company or the other
Grantors.
8.4    Information Concerning Financial Condition of the Company and its
Subsidiaries. The First Lien Collateral Agent and the First Lien Claimholders,
on the one hand, and the Second Lien Claimholders and the Second Lien Notes
Agent, on the other hand, shall each be responsible for keeping themselves
informed of (a) the financial condition of the Grantors and their Subsidiaries
and all endorsers and/or guarantors of the First Lien Obligations or the Second
Lien Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the First Lien Obligations or the Second Lien Obligations. The
First Lien Collateral Agent and the other First Lien Claimholders shall have no
duty to advise the Second Lien Notes Agent or any other Second Lien Claimholder
of information known to it or them regarding such condition or any such
circumstances or otherwise. The Second Lien Notes Agent and the other Second
Lien Claimholders shall have no duty to advise the First Lien Collateral Agent
or any other First Lien Claimholder of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event any of the
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to any other Claimholder, it or
they shall be under no obligation:
(a)    to make, and such Claimholders shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;


35

--------------------------------------------------------------------------------





(b)    to provide any additional information or to provide any such information
on any subsequent occasion;
(c)    to undertake any investigation; or
(d)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
8.5    Subrogation. With respect to the value of any payments or distributions
in cash, property or other assets that any of the Second Lien Claimholders or
the Second Lien Notes Agent pays over to the First Lien Collateral Agent or the
First Lien Claimholders under the terms of this Agreement, the Second Lien
Claimholders and the Second Lien Notes Agent shall be subrogated to the rights
of the First Lien Collateral Agent and the First Lien Claimholders; provided
that the Second Lien Notes Agent, on behalf of itself and each other Second Lien
Claimholder, hereby agrees not to assert or enforce any such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Obligations has occurred. The Company acknowledges and
agrees that the value of any payments or distributions in cash, property or
other assets received by the Second Lien Notes Agent or the Second Lien
Claimholders that are paid over to the First Lien Collateral Agent or the First
Lien Claimholders pursuant to this Agreement shall not reduce any of the Second
Lien Obligations.
8.6    Application of Payments. All payments received by the First Lien
Collateral Agent or the First Lien Claimholders may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Loan Documents. The Second Lien Notes Agent, on
behalf of itself and each other Second Lien Claimholder, agrees to any extension
or postponement of the time of payment, subject to Section 5.3(a), of the First
Lien Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any Lien which may at any
time secure any part of the First Lien Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.
8.7    Submission to Jurisdiction; Certain Waivers. Each of the Company, each
other Grantor, the First Lien Collateral Agent on behalf of itself and each
other First Lien Claimholder and the Second Lien Notes Agent on behalf of itself
and each Second Lien Claimholder hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (except, with respect to
a Collateral Document, as otherwise agreed by the parties to such Collateral
Document pursuant to the terms of such Collateral Document) (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;
(b)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;


36

--------------------------------------------------------------------------------





(c)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other First Lien Loan Document or Second Lien Notes Document shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement or any other First Lien Loan Document or
Second Lien Notes Document against such Grantor or any of its assets in the
courts of any jurisdiction;
(d)    waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Collateral
Documents in any court referred to in Section 8.7(a) (and irrevocably waives to
the fullest extent permitted by applicable law the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);
(e)    consents to service of process in any such proceeding in any such court
by registered or certified mail, return receipt requested, to the applicable
party at its address provided in accordance with Section 8.9 (and agrees that
nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law);
(f)    agrees that service as provided in Section 8.7(e) is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect; and
(g)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover any special, exemplary, punitive or consequential
damages.
8.8    WAIVER OF JURY TRIAL.
EACH PARTY HERETO, AND THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY
OTHER THEORY). EACH PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. EACH PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.


37

--------------------------------------------------------------------------------





8.9    Notices. All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall be sent to the
Second Lien Notes Agent and the First Lien Collateral Agent, respectively.
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served or sent by telefacsimile, electronic mail
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or electronic mail, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed. For the purposes hereof, the addresses of the parties hereto
shall be as set forth below each party’s name on the signature pages hereto or
in the Joinder Agreement pursuant to which it becomes a party hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.
8.10    Further Assurances. The First Lien Collateral Agent, on behalf of itself
and each other First Lien Claimholder under the First Lien Loan Documents, and
the Second Lien Notes Agent, on behalf of itself and each other Second Lien
Claimholder under the Second Lien Notes Documents, and the Company, agree that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
First Lien Collateral Agent or the Second Lien Notes Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.
8.11    APPLICABLE LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE
COLLATERAL).
8.12    Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Collateral Agent, the other First Lien Claimholders, the Second
Lien Notes Agent, the other Second Lien Claimholders, the Company and the other
Grantors, and their respective successors and assigns from time to time. If
either of the First Lien Collateral Agent or the Second Lien Notes Agent resigns
or is replaced pursuant to the First Lien Loan Documents or the Second Lien
Notes Documents, as applicable, its successor and/or assign shall be deemed to
be a party to this Agreement and shall have all the rights of, and be subject to
all the obligations of, this Agreement. No provision of this Agreement will
inure to the benefit of a bankruptcy trustee, debtor-in-possession, creditor
trust or other representative of an estate or creditor of any Grantor, including
where any such bankruptcy trustee, debtor-in-possession, creditor trust or other
representative of an estate is the beneficiary of a Lien securing Collateral by
virtue of the avoidance of such Lien in an Insolvency or Liquidation Proceeding.
8.13    Section Headings. The section headings and the table of contents used in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose, be given any
substantive effect, affect the construction hereof or be taken into
consideration in the interpretation hereof.


38

--------------------------------------------------------------------------------





8.14    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Neither the First Lien Collateral Agent nor the Second Lien
Notes Agent shall have any duty to inquire into or investigate the authenticity
or authorization of any such electronic signature and shall be entitled to
conclusively rely on any such electronic signature without any liability with
respect thereto. Without limiting the generality of the foregoing, each of the
parties hereto hereby (i) agrees that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among any of the parties hereto,
electronic images of this Agreement (including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity or enforceability of this Agreement based solely on the lack of
paper original copies of this Agreement, including with respect to any signature
pages thereto.
8.15    Authorization. By its signature, each Person executing this Agreement,
on behalf of such Person but not in his or her personal capacity as a signatory,
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement.
8.16    No Third Party Beneficiaries/ Provisions Solely to Define Relative
Rights. This Agreement and the rights and benefits hereof shall inure to the
benefit of each of the First Lien Claimholders and the Second Lien Claimholders
and their respective successors and assigns from time to time. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Collateral Agent and the other First Lien
Claimholders on the one hand and the Second Lien Notes Agent and the other
Second Lien Claimholders on the other hand. Nothing herein shall be construed to
limit the relative rights and obligations as among the First Lien Claimholders
or as among the Second Lien Claimholders. Other than as set forth in Section
8.3, none of the Company, any other Grantor or any other creditor shall have any
rights hereunder and neither the Company nor any Grantor nor any other creditor
may rely on the terms hereof. Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor, which are absolute
and unconditional, to pay the First Lien Obligations and the Second Lien
Obligations as and when the same shall become due and payable in accordance with
their terms.
8.17    No Indirect Actions. Unless otherwise expressly stated, if a party may
not take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action.


39

--------------------------------------------------------------------------------





8.18    Additional Grantors. Each of the Company and the other Grantors agrees
that it shall ensure that each of its Subsidiaries that is or is to become a
party to any First Lien Loan Document or Second Lien Notes Document shall either
execute this Agreement on the date hereof or shall confirm that it is a Grantor
hereunder pursuant to a Joinder Agreement substantially in the form attached
hereto as Exhibit A that is executed and delivered by such Subsidiary prior to
or concurrently with its execution and delivery of such First Lien Loan Document
or such Second Lien Notes Document.
8.19    Second Lien Notes Agent. In connection with its execution of this
Agreement and performance hereunder, the Second Lien Notes Agent is entitled to
all rights, privileges, protections, immunities, benefits and indemnities
provided to it as trustee and agent under the Second Lien Notes Documents.
[Remainder of this page intentionally left blank]




40

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.
First Lien Collateral Agent
JPMORGAN CHASE BANK, N.A.,
as First Lien Collateral Agent,
By:
/s/ Daglas Panchal    

Name:    Daglas Panchal
Title:    Executive Director
270 Park Avenue
43rd Floor
New York, New York 10017
Attention: Daglas Panchal
Telecopy No.: (917) 464-8969




Signature Page to Intercreditor Agreement

--------------------------------------------------------------------------------





Second Lien Notes Agent
U.S. BANK NATIONAL ASSOCIATION,
as Second Lien Notes Agent
By:
/s/ Thomas E. Tabor    

Name:    Thomas E. Tabor    
Title:    Vice President


100 Wall Street, 6th Floor
New York, New York 10005
Attention: Global Corporate Trust
Tel: (212) 951-8579
Email: michelle.mena@usbank.com








Signature Page to Intercreditor Agreement

--------------------------------------------------------------------------------






Acknowledged and Agreed to by:
CIMPRESS PLC
By:
/s/ Sean Quinn    

Name:    Sean Quinn    
Title:    Attorney


Notice address for Company and any other Grantor:


c/o Cimpress USA Incorporated
275 Wyman Street
Waltham, Massachusetts 02451
Attention: Jonathan Chevalier, Treasurer
Telecopy No.: (781) 652-6098
Telephone No.: (781) 652-6771
CIMPRESS USA INCORPORATED
By:
/s/ Sean Quinn    

Name:    Sean Quinn    
Title:    President


Signature Page to Intercreditor Agreement

--------------------------------------------------------------------------------





Acknowledged and Agreed to by:
WEBS, INC.
By:
/s/ Sean Quinn    

Name:    Sean Quinn    
Title:    President and Treasurer


Signature Page to Intercreditor Agreement

--------------------------------------------------------------------------------





Acknowledged and Agreed to by:
VISTAPRINT CORPORATE SOLUTIONS INCORPORATED
By:
/s/ Jonathan Chevalier    

Name:    Jonathan Chevalier    
Title:    President and Treasurer




BUILD A SIGN LLC
By:
/s/ Jonathan Chevalier    

Name:    Jonathan Chevalier    
Title:    Treasurer




CIMPRESS USA MANUFACTURING INCORPORATED
By:
/s/ Bradley Hedderson    

Name:    Bradley Hedderson    
Title:    SVP North America MFG OPS


Signature Page to Intercreditor Agreement

--------------------------------------------------------------------------------





Acknowledged and Agreed to by:
NATIONAL PEN CO. LLC
By:
/s/ Richard Obrigawitch    

Name: Richard Obrigawitch    
Title: Secretary, CFO/COO




NATIONAL PEN TENNESSEE LLC
By:
/s/ Richard Obrigawitch    

Name: Richard Obrigawitch    
Title: Secretary, CFO/COO




NP CORPORATE SERVICES LLC
By:
/s/ Richard Obrigawitch    

Name: Richard Obrigawitch    
Title: Secretary, CFO/COO





[FORM OF] GRANTOR JOINDER AGREEMENT NO. [ ] dated as of [      ], 20[ ] (the
“Grantor Joinder Agreement”) to the INTERCREDITOR AGREEMENT dated as of May 1,
2020 (the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as First
Lien Collateral Agent, U.S. Bank National Association, as Second Lien Notes
Agent, and acknowledged and agreed to by [______________], Cimpress plc (the
“Company”) and certain subsidiaries of the Company (each a “Grantor”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.
The undersigned, [______________], a [________________], (the “New Grantor”)
wishes to acknowledge and agree to the Intercreditor Agreement and become a
party thereto to the limited extent contemplated by Section 8.18 thereof and to
acquire and undertake the rights and obligations of a Grantor thereunder.
Accordingly, the New Grantor agrees as follows for the benefit of the Collateral
Agents and the Claimholders:
Section 1.    Accession to the Intercreditor Agreement. The New Grantor (a)
acknowledges and agrees to, and becomes a party to the Intercreditor Agreement
as a Grantor to the limited extent contemplated by Section 8.18 thereof, (b)
agrees to all the terms and provisions of the Intercreditor Agreement and (c)
shall have all the rights and obligations of a Grantor under the Intercreditor
Agreement. This Grantor Joinder Agreement supplements the Intercreditor
Agreement and is being executed and delivered by the New Grantor pursuant to
Section 8.18 of the Intercreditor Agreement.
Section 2.    Representations, Warranties and Acknowledgement of the New
Grantor. The New Grantor represents and warrants to each Collateral Agent and to
the Claimholders that (a) it has full power and authority to enter into this
Grantor Joinder Agreement, in its capacity as Grantor and (b) this Grantor
Joinder Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of this Grantor Joinder Agreement except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
Section 3.    Counterparts. This Grantor Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Grantor Joinder Agreement or any document or instrument
delivered in connection herewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Grantor Joinder
Agreement or such other document or instrument, as applicable.
Section 4.    Section Headings. Section heading used in this Grantor Joinder
Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken in consideration in the interpretation
hereof.
Section 5.    Benefit of Agreement. The agreements set forth herein or
undertaken pursuant hereto are for the benefit of, and may be enforced by, any
party to the Intercreditor Agreement subject to any limitations set forth in the
Intercreditor Agreement with respect to the Grantors.
Section 6.    Governing Law. THIS GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS GRANTOR JOINDER
AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE
APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF
THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS IN THE COLLATERAL).
Section 7.    Severability. Any provision of this Grantor Joinder Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.
Section 8.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.9 of the Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it at
the address set forth under its signature hereto, which information supplements
Section 8.9 of the Intercreditor Agreement.
Section 9.    Miscellaneous. The provisions of Section 8 of the Intercreditor
Agreement will apply with like effect to this Grantor Joinder Agreement.
IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.


[ ],


By:            

Name:    

Title:    


Address for notices:
____________________________
____________________________
Attention of: _________________
Telecopy:____________________






Signature Page to Intercreditor Agreement